NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 21 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MALCOLM K.H. LEE, Sr.,                           No. 10-15406

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00032-SOM-
                                                 KSC
  v.

STATE OF HAWAII, DEPARTMENT                      MEMORANDUM*
OF PUBLIC SAFETY; DOE
INDIVIDUALS, 1-10; DOE ENTITIES,
1-10,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding

                     Argued and Submitted October 13, 2011
                               Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

       Malcolm K.H. Lee, Sr., contends that the Hawaii Department of Public

Safety retaliated against him in violation of the First Amendment and Title VII of

the Civil Rights Act of 1964. To prevail on a First Amendment retaliation claim, a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
plaintiff must show that his protected speech was a “substantial or motivating

factor” in an adverse employment action taken against him. Coszalter v. City of

Salem, 320 F.3d 968, 973 (9th Cir. 2003) (internal quotation marks omitted).

Similarly, to prevail on a Title VII retaliation claim, a plaintiff must show “a causal

link between [his] protected activity and [an] adverse employment action” taken

against him. Davis v. Team Electric Co., 520 F.3d 1080, 1093–94 (9th Cir. 2008).

We agree with the district court that Lee presented insufficient evidence to create a

genuine issue of material fact as to whether his speech was a substantial or

motivating factor in, or had a causal link to, any adverse employment action that

may have been taken against him.

      AFFIRMED.




                                          2